DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicants’ election without traverse of Species XXXXIV- Species S: claims 1-13, 20 in the reply filed on 8/3/2021 is acknowledged.
3.	Claims 14-19, 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2021.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara 2016/0067143 in view of “Certa Dose PALS Syringe Holder Kit Video v18” to MED Alliance Group (hereinafter ‘MED’).
	Ferrara discloses a medicine dispensing device (34C, Fig. 9C; col. 3, para. [0033]), which comprises a cup (34a-c) configured to contain a liquid medicine to be dispensed by the medicine dispensing device, the cup including a side wall, a circular bottom element and an open top as seen in Figures 9A-C; and a plurality of dosing indicia spaced apart from each other on a surface of the side wall (36C, Fig. 9C - see plurality of dosing indicia 36C spaced apart from each other on the surface of the side wall; ‘each of the delivery cups 34A, 34B, and 34C may be provided with a plurality of color bands 36A, 36B, and 36C, respectively; each color band may comprise a different color and may represent a different unit of volumetric measurement; each dosing indicia being of a different height relative to a reference level and corresponding to different dose of the liquid medicine (Fig. 9C - see how each of the dosing indicia 36C are at different heights relative to a bottom reference level, and see how each corresponds to a different dose (col. 3, para. [0033]). Ferrara lacks that a plurality of dosing indicia spaced apart from each other around and in relation to a circumference of a surface of the side wall. MED discloses a medicine dispensing system (Figs. 1, 2, 3, 4, 5), which comprises a measuring device (Fig. 1 - see measuring tape device); a syringe holder including a side wall (Figs. 2, 3, 4, 5 - see syringe holder comprising a side wall); and a plurality of dosing indicia spaced apart from each other around and in relation to a circumference of a surface of the side wall (Figs. 1, 2, 3, 4, 5 - see plurality of colored bars spaced apart from each other and in relation to a circumference of the surface of 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have modified the indicia of Ferrara's device by employing the measuring tape and indicia scale system as taught by MED, in order to have allowed for a more accurate and efficient dosing system. 
Regarding claim 2, Ferrara in view of MED disclose the medicine dispensing device of claim 1, and Ferrara modified by MED further teach wherein the plurality of dosing indicia are correlated to a plurality of values of a physical characteristic of a patient (Ferrara - Fig. 9C - see plurality of indicia)(MED - Figs. 1, 2, 3, 4, 5 - see how the plurality of indicia are correlated to a weight and height of a patient). Regarding claim 3, Ferrara in view of MED disclose the medicine dispensing device of claim 1, and Ferrara modified by MED further teach wherein each of the plurality of dosing indicia are of a different color (Ferrara - Fig. 9C - see plurality of indicia each comprising a different color; para. [0033], ‘each color band may comprise a different color’)(MED - Figs. 1, 2, 3, 4, 5 - see how the plurality of indicia each comprise a different color). Regarding claim 4, Ferrara in view of MED disclose the medicine dispensing device of claim 3, and Ferrara modified by MED further teach wherein each of the plurality of dosing indicia includes a first portion of a first transparency and a second portion of a second transparency different from the first transparency (Ferrara - Fig. 9C - see plurality of indicia)(MED - Figs. 1, 2, 3, 4, 5 - see how the plurality of indicia each comprising first 
Regarding claim 8, Ferrara in view of MED disclose the medicine dispensing device of claim 1, and Ferrara modified by MED further teach wherein each of the plurality of dosing indicia further includes a volumetric indication (Ferrara - 36C, Fig. 9C - see how the dosing indicia further include volumetric indications; para. [0033], ‘each of the delivery cups 34A, 34B, and 34C may be provided with a plurality of color bands 36A, 36B, and 36C, respectively. Each color band may comprise a different color and may represent a different unit of volumetric measurement')(MED - Figs. 1, 2, 3, 4 5 - see how the indicia represent volumetric indications). Regarding claim 9, Ferrara in view of MED .
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754